Citation Nr: 1455841	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran served on active duty from July 1942 to September 1945.  He died in February 1966, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This case first came before the Board in December 2009, on the issue of whether the appellant had filed a timely notice of disagreement with the RO's May 2006 decision that denied service connection for the cause of the Veteran's death.  The Board decided in her favor and then remanded the case for the RO to issue a statement of the case (SOC) on the merits of the claim.  After the issuance of a statement of the case in January 2010 and the receipt of the appellant's appeal-perfecting VA Form 9, the case was returned to the Board.  In January 2012, the Board remanded the case to the RO for additional due process and evidentiary development.  Thereafter, the case was returned to the Board for its consideration.  

In January 2014, the Board issued a decision (by a Veterans Law Judge other than the undersigned), which denied on the merits the appellant's claim of service connection for the cause of the Veteran's death.  The appellant appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), resulting in a Joint Motion for Remand (Joint Motion) by the parties.  The Court, in a September 2014 Order, granted a Joint Motion for Remand by the parties, thereby vacating the Board's decision and remanding the case to the Board for readjudication consistent with the Joint Motion.  The case is now assigned to the undersigned.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion of September 2014, the parties agreed that the December 2012 VA medical opinion, upon which the Board relied in its January 2014 decision, was inadequate and that another opinion or an addendum opinion was necessary to decide the claim.  It was noted that the December 2012 opinion did not offer any rationale for the determination that the Veteran's metastatic liver cancer was not caused by, or related to, his military service, and instead provided a narrowly-focused explanation for the conclusion that the Veteran's in-service gastritis was not connected to his metastatic liver cancer.  In light of the foregoing, another medical opinion to address the questions raised in this case is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange to have the claims file reviewed by the VA physician who provided the December 2012 advisory medical opinion, if available, or another VA physician if that provider is not available, to furnish an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cause of death was related to disability due to disease or injury incurred or aggravated during his period of service from July 1942 to September 1946.  

It is critical that the consulting physician provide a rationale for all opinions, including a discussion of metastatic liver cancer with reference to the cancer's etiology and a determination as to whether the Veteran possessed any risk factors for the condition.  It is emphasized that the opinion may not be limited to a discussion of whether the Veteran's reported gastritis was linked to his metastatic liver cancer.  

In formulating an opinion, the VA examiner is asked to consider the following:  A principal cause of death means that a medical condition was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death means that a medical condition, not related to the principal cause of death, combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability, which would include service-connected disease or injuries of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 

If the consulting physician is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the provider does not have the needed knowledge or training). 

2.  Thereafter, the AOJ should readjudicate the claim of service connection for the cause of the Veteran's death.  If it remains denied, issue an appropriate supplemental SOC and afford the appellant and her representative opportunity to respond.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2014).

